Exhibit Contact: Brainerd Communicators, Inc. Jennifer Gery (media) Mike Smargiassi/Dianne Pascarella (investors) 212.986.6667 Entertainment Distribution Company Announces First Quarter 2008 Results NEW YORK – May 8, 2008 – Entertainment Distribution Company, Inc. (Nasdaq: EDCI) (“EDCI”), the majority shareholder of Entertainment Distribution Company, LLC (“EDC, LLC”) a global and independent provider of supply chain services to the home entertainment market, today reported first quarter financial results for the period ending March 31, 2008. Highlights (for EDCI and its subsidiaries (the “Company”) on a consolidated basis unless noted): · Revenue of $83.1 million for the first quarter compared to $84.0 million for the same quarter last year. · Net loss of $(6.2) million, or $(0.09) per diluted share, for the first quarter compared to net loss of $(5.9) million, or $(0.09) per diluted share, for the first quarter of last year. · First quarter EBITDA from continuing operations of $2.2 million, compared to EBITDA from continuing operations of $(1.2) million for the same quarter last year. · As of March 31, 2008, total unrestricted cash and short-term investments of $84.6 million, of which $54.1 million is held at EDCI and $30.5 million is held at EDC, LLC. · As of March 31, 2008, total long-term debt of $46.9 million, net of unamortized discount. Jordan M.
